DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is in response to Applicant’s Arguments/Remarks dated 01/28/2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.
 
Notice to Applicant
With respect to Applicant’s Arguments/Remarks, Claims 1-20 are pending, Claims 1-5, 8-15 and 19 are amended. Accordingly, Claims 1-20 are allowed.
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. §112 rejections. The rejections have been withdrawn.
Reasons for Patent Eligibility under 35 USC 103
Examiner analyzed newly amended Claims 1-5, 8-15 and 19 in view of the prior art on record and finds not all claim limitations are explicitly taught nor would 
	Regarding Claim 1, although Furman/Collins/Strohmenger teaches of gathering, by a networked device, information related to at least one of: a respective output capacity of multiple production sources, material produced from the multiple production sources to be used as input to a production process implemented by a production destination for the material, an output capacity of the production destination, or a set of parameters for the production process; processing, by the networked device, the information to identify different possible combinations of respective outputs for the multiple production sources based on the information, wherein a different respective output capacity is maximized for the different possible combinations of respective outputs; determining, by the networked device, a production source, of the multiple production sources, that limits the input to the production process after processing the information; determining, by the networked device, a respective output for the multiple production sources after determining the production source that limits the input to the production process; and performing, by the networked device, a set of actions related to causing the multiple production sources to produce the respective output, wherein the networked device is a cloud-based production control platform comprising computing resources accessible by data source devices and controlled devices that access the cloud-based production control platform via network communications, and wherein the computing resources include: one or more applications that constitute a functional software service performed on behalf of the data source devices and/or the controlled devices, and a virtualized storage. None 
“…gathering, by a networked device, information related to: a respective output capacity of multiple production sources, material produced from the multiple production sources to be used as input to a same production process implemented by a same production destination for the material, an output capacity of the said same production destination, and a set of parameters for the same production process; processing, by the networked device, the information to identify different possible combinations of respective outputs for the multiple production sources for the same production process implemented by said same production destination based on the gathered information, wherein a different respective output capacity is maximized for the different possible combinations of respective outputs; determining, by the networked device, a production source, of the multiple production sources, that limits the input to the same production process implemented by said same production destination, after said processing the information to identify the different possible combinations of respective outputs for the multiple production sources; after said determining the production source that limits the input to the same production process, determining, by the networked device, a respective output for the multiple production sources according to a selected one of the possible combinations that has the production source that limits the input to 

	Examiner finds that Furman describes a system for optimizing transportation scheduling and inventory management of bulk product from supply locations to demand locations. Wherein, a user inputs data into the database application. Input data is then chosen from set entries and parameters. The user may put in as much or as little data as necessary for the problem. In practice, the user may change certain parameters while keeping others constant to perform a "what if" analysis. 
	However, Furman fails to disclose recited "limiting," particularly in the context of a same production destination for material for a production process (e.g., the same production process).
	Independent Claim 8 is amended similar to Claim 1 incorporating features based on dependent Claim 10 rather than dependent Claim 4. Furthermore, to clarify that the production source that limits the input to said same production process is common to all of the different combinations of respective outputs for the multiple production sources. Independent Claim 15 is also amended similarly to Claim 1 sans a set of parameters for the same production process. In addition, to further recite that the determining that the production source that limits the input to the production process includes determining that the production source constrains an amount of material able to be input to the production process implemented by the same production destination and potentially creates a stockpile of the material at said same production destination.

	Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684.  The examiner can normally be reached on 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 






/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /HAFIZ A KASSIM/Primary Examiner, Art Unit 3623